Citation Nr: 0938655	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a skin disorder, to 
include chloracne.

3.  Entitlement to service connection for walking pneumonia.

4.  Entitlement to service connection for residuals of a fall 
and electrocution.

5.  Entitlement to service connection for loss of brain 
function and body mechanics.


WITNESSES AT HEARING ON APPEAL

The appellant, A. C., and D. S.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Honolulu, 
Hawaii Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for diabetes mellitus, chloracne, walking 
pneumonia, residuals of a fall and electrocution, and loss of 
brain function and body mechanics.

In August 2008, the Board remanded the case for additional 
procedural action and evidentiary development.  With respect 
to the issues of service connection for diabetes and a skin 
disorder, the Board is satisfied that there has been 
substantial compliance with the remand directives, and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).

The issues of service connection for walking pneumonia, 
residuals of a fall and electrocution, and loss of brain 
function and body mechanics are addressed in the REMAND 
portion of the decision below and are again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran does not have diabetes mellitus.

2.  A rash treated in service in 1966 is not shown to have 
continued or recurred after service, or to be the same as the 
chronic skin disorder that has been observed since 2000.


3.  None of the Veteran's skin disorders has been diagnosed 
as chloracne, other acneform disease consistent with 
chloracne, or porphyria cutanea tarda.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in 
service, and diabetes mellitus may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The Veteran's current skin disorder, diagnosed as atopic 
dermatitis, was not incurred or aggravated in service, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Under 
certain circumstances, service connection for specific 
diseases, including type 2 diabetes mellitus, may be presumed 
if a veteran was exposed during service to certain 
herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309(e).  The skin disorders chloracne, 
other acneform disease consistent with chloracne, and 
porphyria cutanea tarda are the among the diseases for which 
service connection may be presumed in a veteran who was 
exposed during service to certain herbicides, including Agent 
Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The Veteran's service records show service in Vietnam from 
July 1965 to July 1966.  He is presumed to have been exposed 
to an herbicide agent during that service.

Diabetes

The Veteran is seeking service connection for diabetes 
mellitus.  He asserts that he has type 2 diabetes mellitus, 
and he contends that his diabetes developed as a result of 
his exposure to herbicides during his service in Vietnam.

The Veteran's claims file contains VA and private medical 
records from 2000 forward that address the question as to 
whether the Veteran has diabetes.  Testing reportedly showed 
elevated glucose levels once in October 2002 and once in 
November 2002.  Thereafter, however, testing showed normal 
glucose levels.  From 2003 forward, the Veteran's VA primary 
care physician indicated that the Veteran had been diagnosed 
with diabetes, but that the diagnosis was in doubt, because 
it was suspected that the two elevated glucose readings in 
2002 were taken when the Veteran was not fasting.  In October 
2007, that physician reviewed the Veteran's chart, and 
concluded that the Veteran does not have diabetes.

In a VA Agent Orange examination in October 2003, the Veteran 
reported that he was diagnosed with diabetes in 1999.  In a 
June 2007 statement, the Veteran reported that past testing 
had shown that he had diabetes.  He noted that he drank a lot 
of water, and got up to urinate three times most nights.  He 
stated that diet and weight loss had led to changes in his 
test results; but he asserted that he continued to be 
diabetic.

In March 2008, the Veteran had a videoconference hearing at 
the RO before the undersigned Veterans Law Judge.  The 
Veteran reported that he was diagnosed with type 2 diabetes 
in 2000, and had been given the same diagnosis during VA 
treatment in 2008.  He indicated that he had been to a 
clinic, and had been placed on a special diet.

The Board reviewed the case in August 2008, and found that 
the assembled evidence left a question as to whether the 
Veteran has diabetes.  In the August 2008 remand, the Board 
instructed that the Veteran receive a VA medical examination, 
with review of his claims file, to clarify whether he has 
diabetes.

In December 2008, the Veteran had a VA diabetes examination.  
The examining physician reported having reviewed the 
Veteran's claims file.  The examiner noted medical records 
indicating that the Veteran has physical disorders, including 
coronary artery disease, hypertension, and osteoarthritis, 
and that he has mental illnesses, including schizophrenia and 
PTSD.  The examiner included in the examination report a list 
of the Veteran's current medications.

The examiner found that communication with the Veteran was 
difficult, as the Veteran's statements were tangential and 
often unrelated to the subjects of the examination interview.  
The examiner noted that the Veteran did not presently take, 
and had never been on, any medications for diabetes.  The 
examiner found that the Veteran did not have a fingerstick 
kit, and had never been hospitalized for any hypo- or 
hyperglycemic events.  The examiner noted that the Veteran 
had stable weight, that he was not on a restricted diet, and 
that he had no restrictions on his activities due to 
diabetes.

The examiner reported that, in laboratory test results, all 
urinalyses had been negative for glucose, ketone, or 
proteins.  All fasting blood sugar readings had been normal, 
except on two occasions in 2002, when blood sugar readings 
were minimally elevated because the Veteran had not fasted 
for twelve hours prior to the tests.  There were no 
ophthalmologic findings consistent with diabetes, no 
peripheral neuropathies consistent with diabetes, and no 
other signs and symptoms consistent with diabetes.  The 
examiner noted that the Veteran very much wanted to be 
diagnosed with diabetes.

The examiner concluded that the Veteran had been exposed to 
Agent Orange, but that there were no objective signs or 
symptoms confirming a diagnosis of type 2 diabetes mellitus.  
The examiner provided the opinion that the Veteran does not 
have type 2 diabetes mellitus.

The VA physician who reviewed the claims file and examined 
the Veteran in 2008 concluded that the Veteran does not have 
diabetes.  The other assembled medical evidence indicates 
that the initial diagnosis that the Veteran has diabetes was 
long in question, and ultimately was reversed by the 
Veteran's treating physician.  The preponderance of the 
evidence indicates that the Veteran does not have diabetes.  
As the Veteran does not have diabetes, the Board denies 
service connection for diabetes, either on a direct basis or 
based on presumption due to herbicide exposure.

Skin Disorder

In 2004, the Veteran submitted a claim for service connection 
for chloracne, a skin disorder.  He contends that he has 
chloracne on the skin of his chest, and that the chloracne 
developed as a result of exposure to the herbicide Agent 
Orange during service in Vietnam.

In an August 1963 medical history completed at entry into 
service, the Veteran reported having been shot in the chest 
in 1961.  The report of the August 1963 medical examination 
at entry into service included a notation of a five inch scar 
on the mid upper abdomen.  During service, in June 1966, the 
Veteran sought outpatient treatment for a rash all over his 
back.  The treating practitioner noted miniscule erythematous 
vesicles.  The practitioner stated that the rash looked like 
prickly heat, except for its unusual pattern.  In October 
1966, a treating practitioner reported that an August 1966 
chest x-ray showed ongoing blunting of the right 
hemidiaphragm.  The practitioner suggested a lateral view and 
skin testing, "as noted previously."  The assembled service 
treatment records do not include any documentation of a 
service separation examination.

The Veteran has not indicated that he had medical treatment 
for any skin disorder during the years immediately following 
his service.  The earliest evidence regarding the condition 
of the Veteran's skin after service is dated after 2000, more 
than thirty years after the Veteran's service.

Some records of VA outpatient treatment of the Veteran 
contain references to his skin.  In November 2002, the 
Veteran reported scalp tenderness.  In January 2003, the 
Veteran reported having skin problems since his service in 
Vietnam.  In February 2003, the Veteran reported a lesion on 
his left arm and a lesion on his right thigh.  In March 2003, 
a treating physician found that the Veteran's skin had no 
lesions.

In a March 2003 statement, the Veteran noted that he had been 
seen for a rash on his back during service in 1966.  He 
indicated that his skin was sensitive to sunlight.

In VA outpatient treatment in June 2003, the Veteran reported 
a rash on his leg.  In an October 2003 VA Agent Orange 
examination, the Veteran reported that he had itchy rashes on 
the skin of his groin, neck, back, and hands.  The examiner 
observed light tan or brownish discoloration of the skin on 
the fronts of both of the Veteran's lower legs.

In VA outpatient treatment in February 2004, the Veteran 
reported a rash on his upper left chest.  The treating 
physician observed three lesions, with redness and mild 
scaling, in that area.  In May 2004, the Veteran reported, 
and the treating physician observed, a rash on the Veteran's 
scalp.  Later in May 2004, it was noted that a scalp rash had 
cleared.  The treating physician noted that there were no 
other rashes, but that there were two oval-shaped bruises on 
the collarbone area.

In a May 2004 statement, the Veteran stated that he had been 
treated for a skin condition during service in 1966.  He 
indicated that the skin condition recurred, from service 
through the present.

In private medical treatment in May 2004, the Veteran 
reported a persistent rash on his neck and hands.  The 
treating physician observed a rash, described as apparently 
fungal, on the Veteran's hands and feet.  In June 2004 and 
July 2004, the treating physician noted that the Veteran had 
a rash on his legs.  In July 2004, private neurologist V. C. 
K., M.D., wrote that the Veteran had multiple disorders that 
had evolved gradually since he returned from Vietnam.  Dr. K. 
indicated that the Veteran initially had a rash, and that he 
presently had patchy areas of rash involving different parts 
of his body.  In private treatment in October 2004 and 
November 2004, the Veteran's skin appeared normal, with no 
evidence of rashes or lesions.

In a September 2005 statement, the Veteran wrote that he had 
chest and facial rashes during service.

In VA outpatient treatment in October 2005, the Veteran 
reported new bleeding and itching in a two-year-old lesion on 
his right thigh.  In May 2006, the Veteran submitted a 
statement with photographs showing an area on his right thigh 
before and after a biopsy.  He reported having had VA 
treatment to excise a lesion that was diagnosed as a basal 
cell carcinoma.  VA outpatient treatment notes from June 2006 
reflect the presence of a healing biopsy site on the 
Veteran's right thigh.

In a June 2007 statement, the Veteran wrote that he had 
random rashes, and that he had flaking and shedding of the 
skin on his hands.  He asserted that his skin disorders were 
attributable to his exposure to Agent Orange during service.

In the March 2008 videoconference hearing, the Veteran 
initially affirmed that he had been diagnosed with chloracne, 
then later indicated that he was not certain of the diagnosis 
for his skin disorder.  He stated that he had received 
treatment for a skin disorder on his leg that the treating 
doctor identified as skin cancer.

In the August 2008 remand, the Board called for a VA 
dermatology examination to address the nature and likely 
etiology of the Veteran's current skin disorders, if any.  In 
November 2008, the Veteran had a VA skin diseases 
examination.  The Veteran reported that, since returning from 
service in Vietnam, he had experienced intermittent rashes on 
his trunk and extremities.  He stated that the rashes 
sometimes were itchy.  He described the symptoms as mild, 
with occasional itching, peeling, and scaling in small 
patches.  He indicated that the rashes occurred three to four 
times per year, lasted three to nine days each, and resolved 
without treatment.  He reported that he had not received 
treatment for the rashes.

At the time of the 2008 examination, no rash was present.  
The Veteran provided the examining physician with photographs 
of his hands during an outbreak.  The examiner described the 
photographs as showing scaling and mild erythema, without 
oozing or discharge.  The examiner did not find any acne or 
acne scarring.  The examiner's diagnosis was atopic 
dermatitis, described as intermittent and mild.  The examiner 
stated that the condition should respond to topical 
medication, and that the condition would be chronic.  The 
examiner found that there was no evidence or history 
consistent with porphyria or chloracne.  The RO asked the 
examiner for an additional opinion, regarding the likely 
etiology of the current skin disorder.  In a June 2009 
addendum, the examiner wrote that it was unlikely that the 
Veteran's atopic dermatitis was related to his service.

Medical records show that the Veteran had a rash on his back 
during service in June 1966.  In recent years, the Veteran 
has reported having had rashes intermittently since service.  
The Veteran is competent to report the history of his rashes, 
as those are observable symptoms.  More than thirty years 
elapsed, however, between the Veteran's report of the rash 
during service and his reports of recurring rashes after 
service.  The passage of so much time reduces the evidentiary 
weight of his recent accounts.  The VA physician who examined 
the Veteran in 2008 diagnosed the Veteran's current skin 
disorder as atopic dermatitis, and expressed the opinion that 
it was unlikely that the current disorder was related to the 
Veteran's service.  The physician is competent to provide an 
opinion about the likely etiology of a medical condition.  
The Board finds the physician's opinion more convincing than 
the history provided by the Veteran recently.  Thus, the 
preponderance of the evidence is against a finding that the 
rash during service continued and recurred after service, and 
was the same skin disorder that the Veteran has now.  The 
Board therefore denies service connection on a direct basis 
for the current skin disorder.

It is presumed that the Veteran was exposed to an herbicide 
agent during his service in Vietnam.  If he developed 
chloracne, other acneform disease consistent with chloracne, 
or porphyria cutanea tarda, within one year after he last 
served in Vietnam in 1966, service connection for such a skin 
disorder would be presumed.  When the Veteran was seen for a 
rash in 1966, the treating practitioner did not state that 
the rash could be chloracne, other acneform disease 
consistent with chloracne, or porphyria cutanea tarda.  The 
VA physician who examined the Veteran in 2008 found that 
there was no evidence or history that the Veteran's past or 
present skin disorders were consistent with chloracne or 
porphyria cutanea tarda.  As the Veteran does not have 
chloracne, other acneform disease consistent with chloracne, 
or porphyria cutanea tarda, he is not entitled to a 
presumption of service connection for his current skin 
disorder, which was diagnosed as atopic dermatitis.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to the Veteran's claims for service connection 
for diabetes and a skin disorder, to include as due to 
herbicide exposure, VA sent complete notice in letters dated 
in July 2003, April 2004, and March 2006, and those claims 
were readjudicated in supplemental statements of the case 
dated in August 2007 and July 2009.

With respect to the issues that the Board is presently 
deciding, VA has obtained service medical records, assisted 
the Veteran in obtaining evidence, afforded the Veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to those issues have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on those claims at this time.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a skin disorder is 
denied.


REMAND

In August 2008, the Board remanded the case for additional 
action with respect to all of the then issues on appeal.  The 
Board noted that in May 2008 the Veteran had submitted 
directly to the Board a packet of additional information in 
support of his claims, and that the Veteran had not waived 
initial adjudication of that additional information by the 
RO.  The Board remanded the case in part for the RO to 
consider the additional information that the Veteran 
submitted, and readjudicate all of the claims.

In July 2009, the RO issued a supplemental statement of the 
case (SSOC).  In the SSOC, the RO noted the information 
submitted by the Veteran.  The RO addressed the issues of 
service connection for diabetes and a skin disorder.  The RO 
did not address the issues of service connection for walking 
pneumonia, residuals of a fall and electrocution, and loss of 
brain function and body mechanics.

The Board has a duty under law to ensure that the RO complies 
with remand orders of the Board or the Court.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board will remand the 
case again for the RO to review the information submitted by 
the Veteran as it applies to his claims for service 
connection for walking pneumonia, residuals of a fall and 
electrocution, and loss of brain function and body mechanics, 
and to readjudicate those issues.

Accordingly, the case is REMANDED for the following action:

Review all of the information, including 
medical records in a spiral binding, that 
the Veteran has submitted since his March 
2008 videoconference hearing.  Consider 
that information as it applies to the 
Veteran's claims for service connection 
for walking pneumonia, residuals of a fall 
and electrocution, and loss of brain 
function and body mechanics.  Based on the 
expanded record, determine whether those 
claims can be granted.  If any of the 
remanded claim remains denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
the matters that the Board has remanded.  The Veteran has the 
right to submit additional evidence and argument on those 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


